Citation Nr: 0531896	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as the result of an undiagnosed illness.

2.  Entitlement to service connection for vertigo and/or 
dizziness with nausea, claimed as the result of an 
undiagnosed illness.

3.  Entitlement to service connection for growths on the 
shoulder and back, claimed as the result of an undiagnosed 
illness.

4.  Entitlement to service connection for muscle fatigue, 
claimed as the result of an undiagnosed illness.

5.  Entitlement to service connection for difficulty 
breathing, claimed as the result of an undiagnosed illness.

6.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as the result of an undiagnosed illness.

7.  Entitlement to service connection for hair loss, claimed 
as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1990 to November 1992.  He served in Southwest Asia from 
January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Buffalo, New York.  The 
Board remanded the case for additional development in 
September 2003.  In correspondence dated in March 2004 the 
veteran withdrew his appeal as to the issues of entitlement 
to service connection for mood swings and confusion.

The issues of entitlement to service connection for chronic 
fatigue, vertigo and/or dizziness with nausea, muscle 
fatigue, and difficulty breathing are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal of the 
issues addressed in this decision.

2.  The evidence demonstrates the veteran has no present or 
chronic growths to the shoulder and back.

3.  The evidence demonstrates the veteran has no present or 
chronic gastrointestinal disorder.

4.  The evidence demonstrates the veteran has no present or 
chronic hair loss.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by growths on the 
shoulder and back was not incurred in or aggravated by 
service nor as a result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

2.  A chronic disability manifested by a gastrointestinal 
disorder was not incurred in or aggravated by service nor as 
a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3.  A chronic disability manifested by hair loss was not 
incurred in or aggravated by service nor as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in August 2003.  All 
identified and authorized evidence relevant to the issues 
addressed in this decision has been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence as to 
these matters is sufficient for adequate determinations.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2005).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14 (2005).  The Court, however, 
has held that disabilities may be rated separately without 
violating the prohibition against pyramiding when the 
disorders do not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the veteran asserts he has hair loss, skin 
growths, and a gastrointestinal disorder attributable to an 
undiagnosed illness as a result of service in Southwest Asia.  
In statements in support of his claim he reported that almost 
all of the hair on his head had fallen out in the spring of 
1994, but that just as suddenly it grew back.  He stated he 
had a cyst on his back that did not exist prior to his 
service in the Persian Gulf.  He reported he had an 
intolerance to milk, but that he was able to eat other dairy 
products.  

Service medical records including his September 1992 
separation examination report are negative for complaint or 
diagnosis of hair loss, skin growths, or gastrointestinal 
disorders.  

During the VA Persian Gulf Registry examination in July 1995, 
the veteran reported that he did not have gastrointestinal 
problems, flu-like conditions, or joint pain.  He did 
complain of hair loss.  Objective physical examination 
revealed normal hair, skin, and abdomen.  VA general medical 
examination in November 1995 noted there were no complaints 
as to any hair or skin problems, but the veteran stated he 
avoided milk because it upset his stomach.  Examination of 
the skin revealed no skin disorders, lesions, or scars and an 
examination of the digestive system was negative.  On VA 
general medical examination in June 1996 the veteran's skin 
and digestive system were normal.  

VA treatment records include diagnoses of facial acne, 
without opinion as to etiology.  Private medical records show 
a skin tag to the inner aspect of the upper left thigh was 
excised in August 2004.  No opinion as to etiology was 
provided.  Other medical treatment reports of record are 
negative for complaint or diagnosis of hair loss, skin, or 
gastrointestinal disorders.  On VA general medical 
examination in April 2005 the veteran reported he experienced 
symptoms of gastroesophageal reflux disease that morning; 
however, examination revealed no skin or gastrointestinal 
abnormalities.  

Based upon the evidence of record, the Board finds there is 
no competent evidence of present or chronic disabilities 
manifested by skin growths, gastrointestinal disorders, or 
hair loss.  There are no medical signs nor non-medical 
indicators capable of independent verification demonstrating 
the existence of these symptom manifestations or their 
intermittent improvement and worsening over a 6-month period.  
For a presumption of service connection under 38 C.F.R. 
§ 3.317 with the initial presentation of the reported 
symptoms after service they must also have been manifest to a 
degree of 10 percent or more which, generally, would require 
a disfiguring skin disorder to the face, head, or neck, 
tender scarring, limitation of function, persistently 
recurrent epigastric distress, or the loss of all body hair.  
See 38 C.F.R. § 4.114, 4.118 Diagnostic Codes 7346, 7819, 
7831 (2005).

While the veteran believes he has hair loss, skin growths, 
and a gastrointestinal disorder as a result of his service in 
Southwest Asia, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection for these disorders must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for growths on the shoulder 
and back, claimed as the result of an undiagnosed illness, is 
denied.

Entitlement to service connection for hair loss, claimed as 
the result of an undiagnosed illness, is denied.

Entitlement to service connection for a gastrointestinal 
disorder, claimed as the result of an undiagnosed illness is 
denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was adequately notified of the evidence 
necessary to substantiate his claims and of which parties 
were expected to provide such evidence.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran claims he has chronic fatigue, 
vertigo and/or dizziness with nausea, muscle fatigue, and 
breathing problems attributable to an undiagnosed illness due 
to service in Southwest Asia.  Service medical records show 
the veteran was treated for myalgias in October 1991 and 
sinusitis/pharyngitis in September 1992.  

VA examination in December 2001 noted a diagnosis of 
"symptoms of fatigue" and stated that six out of ten 
criteria for a diagnosis were vaguely met, but that the 
veteran's claims file was not available for review.  Private 
medical opinions of record include reports that the veteran 
had chronic fatigue, upper and lower respiratory 
symptomatology, asthma, and allergies that were as likely as 
not related to his Persian Gulf service.  The private medical 
treatment records also show that the veteran reported having 
an established VA diagnosis of an undiagnosed illness.  The 
Board notes, however, that VA general examination in 
April 2005 found no present evidence of disease.  The 
examiner noted that the veteran had intermittent brief 
episode of vertigo, but provided no diagnosis or opinion as 
to etiology.  In light of the inconsistent medical opinions 
of record, the Board finds additional development is required 
prior to appeal review.

Accordingly, these matters are REMANDED for the following:  

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for opinions as to whether 
there is at least a 50 percent 
probability or greater that he has 
present disabilities manifested by 
chronic fatigue, vertigo and/or dizziness 
with nausea, muscle fatigue, or breathing 
problems.  All demonstrated symptom 
manifestations for these disorders should 
be identified and, to the extent 
possible, an opinion as to etiology 
should be provided.  The examiner should 
reconcile any opinion provided with the 
private medical opinions of record 
relating present symptoms to Persian Gulf 
service.  The claims folder and a copy of 
this remand must be available to, and 
reviewed by, the examiner.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


